UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-6724


CHAUNCEY BENNETT,

                Plaintiff – Appellant,

          v.

KATHLEEN GREEN, Warden; SCOTT ROWE, Hearing              Officer;
STEPHEN T. MOYER, Secretary of D.P.S.C.S.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:15-cv-03030-JKB)


Submitted:   October 20, 2016              Decided:   November 16, 2016


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chauncey Bennett, Appellant Pro Se. Thomas E. Dernoga, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Chauncey   Demetrius   Bennett   appeals   the   district   court’s

order granting summary judgment to defendants and denying relief

on his 42 U.S.C. § 1983 (2012) complaint.        We have reviewed the

record and find no reversible error.      Accordingly, we affirm for

the reasons stated by the district court.       Bennett v. Green, No.

1:15-cv-03030-JKB (D. Md. May 16, 2016).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                 AFFIRMED




                                  2